UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)May 6, 2014 Crexendo, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32277 87-0591719 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1615 S. 52nd Street, Tempe, AZ 85281 (Address of Principal Executive Offices) (Zip Code) (602) 714-8500 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On May 6, 2014, Crexendo, Inc. (the "Company") sent an email to the CEO and Chairman of the Board of Directors of Internet America, Inc. ("IA") notifying IA that the Company was withdrawing its offer to discuss acquiring all of the outstanding shares of capital stock of IA. IA has refused to even contact the Company and has only responded to the request by the filing of a form 8K. IA has refused to respond or meet with representatives of the Company for even an informal discussion. Steven G. Mihaylo, Chairman of the Board and Chief Executive Officer of the Company, is the largest stockholder in IA. Additional Information Regarding the Company's Letter This announcement is neither an offer to purchase nor a solicitation of an offer to sell shares of the Company or IA. If any such offer is commenced by the Company, the Company will file and deliver all forms, notices and documents required under state and federal law. This announcement does not constitute a solicitation of any vote or approval. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Crexendo, Inc. Dated: May 6, 2014 By: /s/ Ronald Vincent Ronald Vincent Chief Financial Officer
